[Cite as State v. Corder, 2010-Ohio-5652.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                    WASHINGTON COUNTY


State of Ohio,                                    :
                                                  :
             Plaintiff-Appellee,                  :    Case No: 10CA3
                                                  :
             v.                                   :
                                                  :    DECISION AND
James E. Corder,                                  :    JUDGMENT ENTRY
                                                  :
             Defendant-Appellant.                 :    File-stamped date: 10-25-10



                                             APPEARANCES:

Chandra L. Ontko, Cambridge, Ohio, for Appellant.

James E. Schneider, Washington County Prosecuting Attorney, Alison L. Cauthorn,
Washington County Assistant Prosecuting Attorney, Marietta, Ohio, for Appellee.


Kline, J.:

{¶1}         James E. Corder appeals from his two convictions for aggravated trafficking

in drugs in violation of R.C. 2925.03(A)(1) & (C)(1)(a). On appeal, Corder raises two

assignments of error. But we find that the judgment entry sentencing Corder is not a

final appealable order because the trial court failed to impose a separate sentence for

each conviction. Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                  I.

{¶2}         “A court of appeals has no jurisdiction over orders that are not final and

appealable.” State v. Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, at ¶6, citing Section

3(B)(2), Article IV, Ohio Constitution. “In a criminal case, there must be a judgment or

final order before there is a basis for appeal.” State ex rel. Leis v. Outcalt (1982), 1
Washington App. No. 10CA3                                                                 2
Ohio St. 3d 147, 149. “If an order is not ‘final,’ then the court lacks subject matter

jurisdiction to review the matter and the appeal must be dismissed sua sponte.” State v.

Lemaster, Pickaway App. No. 02CA20, 2003-Ohio-4557, at ¶13 (citations omitted).

{¶3}      In this case, the trial court issued a judgment that determined that the

defendant had been found guilty of two counts of aggravated trafficking in drugs, both

felonies of the fourth degree. After this finding, the trial court “impose[d] specific

sanctions and conditions as follows: 1. The defendant is to serve Six (6) Months in the

Washington County Jail.” The judgment did not indicate whether this six month

sentence was for one or both offenses.

{¶4}      “Under the Ohio sentencing statutes, the judge lacks the authority to consider

the offenses as a group and to impose only an omnibus sentence for the group of

offenses.” State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, at ¶9. Here, the trial

court imposed an aggregate sentence of imprisonment for two offenses, precisely what

the Supreme Court of Ohio stated that trial courts lacked the authority to do. “Absent

the imposition of sentence on each and every offense for which [a defendant] was

convicted, there is no final appealable order.” State v. Phillis, Washington App. No.

06CA75, 2007-Ohio-6893, at ¶4 (quotation omitted, emphasis added).

{¶5}      We therefore find that the trial court was without authority to impose this

“omnibus sentence.” We conclude that the sentence of incarceration imposed against

Corder is void. See State v. Beasley (1984), 14 Ohio St. 3d 74, 75 (“Any attempt by a

court to disregard statutory requirements when imposing a sentence renders the

attempted sentence a nullity or void.”), superseded by statute on other grounds. We
Washington App. No. 10CA3                                                                 3


have no jurisdiction over appeals from void orders. State ex rel. Carnail v. McCormick,

126 Ohio St. 3d 124, 2010-Ohio-2671, at ¶36 (citations omitted).

{¶6}      Accordingly, we dismiss the present appeal for want of jurisdiction.

                                                                  APPEAL DISMISSED.
Washington App. No. 10CA3                                                                  4


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and appellee pay the costs herein
taxed.

         The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.



         Harsha, J.: Concurs in Judgment and Opinion.
         McFarland, P.J.: Concurs in Judgment Only.




                                          For the Court


                                          BY:
                                                Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.